DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 February 2022 has been entered.

Status of Amendment
The amendment filed on 1 February 2022 fails to place the application in condition for allowance. 
Claims 22-26, 29-35, and 49-61 are currently pending.
Claims 22-26, 60, and 61 are currently under examination.
Claims 29-35 and 46-59 are currently withdrawn.

Status of Rejections
The rejection of claims 22-26 under 35 U.S.C. 102(a)(1) over Brown is herein withdrawn due to Applicant’s amendment filed 1 February 2022.
Response to Arguments
Applicant’s arguments with respect to claim(s) 22-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

laim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 22-24, 26, and 61 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Brunner et al (US 2010/0236936 A1).
As to claims 22-24 and 26, Brunner discloses a zinc electroplating solution (title claim 1) which may be alloyed with nickel via a nickel salt (claim 15 [0038] such as nickel sulfate as required by instant claim 24), a pH buffer (claim 1 b) hydroxide ions), and an N-substituted pyridinium compound (claim 1 formula II) with specific example R1 being a alkyl group of 1-12 carbons which overlaps the instantly claimed range, and R2 a carbamoyl group (See formula II X1 claim 1) with an amount greater than 0.1 g/L (claim 8) and X1 is an halide ion (Y- in claim 1 [0018] which reads on instant claim 23) .
	Thus, the disclosure of Brunner provides the generic disclosure of the instant claim language and guidance to pick and choose each specific constituent within the teaching of Brunner to form a zinc-nickel alloy layer as desired by Brunner. See MPEP 2143 E.

As to claim 61, Brunner discloses further alloying ions can be cobalt, manganese, and iron ([0037]) thus would have been obvious to provide said alloys to form the zinc alloys of Brunner.
 
Claims 22-24 and 61 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kiyohara et al (WO 2015/076017 A1).
As to claims 22-26 and 60, Kiyohara discloses a gold electroplating solution (title claim 1 abstract) which may be alloyed with nickel via a nickel salt (pg. 3 lines 81-82 as required by 
	Thus, the disclosure of Kiyohara provides the generic disclosure of the instant claim language and guidance to pick and choose each specific constituent within the teaching of Brunner to form a gold-nickel alloy layer as desired by Kiyohara. See MPEP 2143 E.


As to claim 61, Kiyohara discloses further alloying ions can be cobalt and iron (pg. 9-10 lines 369-389]) thus would have been obvious to provide said alloys to form the zinc alloys of Brunner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795